McLaughlin, J. (concurring):
Where the existence of a partnership is in issue, the declaration of one party that another is his partner is not competent to establish the partnership. ¡Nor do such declarations for that purpose become admissible after jprima facie evidence of the existence of the partnership has been given. The existence of the partnership cannot be strengthened, fortified or bolstered up in this way. All that is meant by the authorities and text books in saying that such declarations become admissible whenprima facie evidence has been given of the partnership is that they may be received for the purpose of binding the partnership, assuming, of course, its existence can be found solely from the other evidence. And whenever such issue is presented at a trial before a jury, tlien specific instructions should be given to this effect.
*691Here the jury was not so instructed, though appropriate requests were made by each of the appellants, which were refused and exceptions taken.
For these reasons, as well as those assigned in my opinion on the former appeal, and upon the authorities there cited (Franklin v. Hoadley, 115 App. Div. 538, 546), I vote that the judgment be reversed and a new trial ordered.
Ingraham and Clarke, JJ., concurred.
Judgment and orders reversed and new trial ordered, with separate bills of costs and disbursements to the appellants to abide the event. Settle order on notice.